CARLAND, Circuit Judge.
This case is here on appeal and original petition. As we have heard the ease on the appeal, the petition, No. 116, will be dismissed. The facts appearing in this case do not differ to such an extent from those in No. 3,665, Sturdivant Bank v. Schade, Trustee, 195 Fed. 188, just decided, as to require a separate statement. The facts are fully stated in our opinion in the above case, and our views as to the law applicable thereto are fully discussed. It would serve no useful purpose to repeat what we have *200there said. The principles of law announced in the Sturdivant Bank Case require the reversal of the judgment in this ease. The decree of the trial court is therefore reversed, with instruction to that court to allow the claim of the Merchants’-Laclede National Bank as a secured claim, and to proceed with reference thereto as law and justice may require; and it is so ordered.